Citation Nr: 0716122	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  05-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for Still's disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1997 to 
January 2002.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that he is entitled to service connection 
for Still's disease because he feels that certain symptoms he 
experienced during active duty were actually an early 
manifestation of the disease.  

The medical evidence of record confirms that the veteran has 
a current diagnosis of Still's disease.  Also contained in 
the record is a report of VA medical opinion dated in January 
2004, which states that the service medical records do not 
indicate that the veteran experienced inflammatory joint 
disease, such as Still's disease, while serving in the 
military.  The VA physician discussed the symptoms that the 
veteran experienced in service, but he neither provided a 
concise opinion nor drew any conclusion regarding the 
likelihood that the veteran's current diagnosis of Still's 
disease is related to his military service. 

Subsequently, the veteran submitted a March 2004 letter from 
his private physician, Dr. C. Libbey, which states that adult 
onset Still's disease is a difficult diagnosis to make, as it 
is often a diagnosis of exclusion.  In the veteran's case, 
consults from infectious disease, hematology, dermatology, 
and gastroenterology were required before a diagnosis was 
finally made.  Dr. Libbey opined that the veteran's episodes 
of rashes and myalgias during his military service "may have 
been connected with this diagnosis."  Dr. Libbey does not 
further support her opinion.

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:  

1.  The AMC or the RO should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2006), to 
include notice that the veteran should 
submit any pertinent evidence in his 
possession as well as notice regarding the 
effective-date element of his claims in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The AMC or the RO should then 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
veteran.  If it is unable to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to provide the outstanding evidence.

3.  Thereafter, the AMC or the RO should 
arrange for the claims folder to be 
reviewed by the VA physician who provided 
the January 2004 report, if possible, in 
order to determine the nature and etiology 
of the veteran's Still's disease.  If the 
physician who provided the January 2004 
report of medical opinion is unavailable, 
then another physician with the 
appropriate expertise should do the same.

The claims folder, to include a copy of 
this Remand and the March 2004 statement 
by Dr. Libbey, must be made available to 
and be reviewed by the examiner.

Based upon the claims folder review and 
sound medical principles, the examiner 
should provide an opinion with respect the 
veteran's currently diagnosed Still's 
disease as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the disability is 
etiologically related to service.  

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, including 
consideration of Dr. Libbey's statement.  

4.  Then, the AMC or the RO should 
readjudicate the issue on appeal based on 
a de novo review of the record.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


